DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 15 March 2021.  In view of this communication and the amendment concurrently filed: claims 1-19 were previously pending, with claims 13-19 being withdrawn from consideration; claims 2 and 6-7 were cancelled by the amendment; and thus, claims 1, 3-5, and 8-19 are now pending in the application, with claims 13-19 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 15 March 2021, have been fully considered but are not persuasive.
The Applicant’s first argument (page 5, line 12 to page 6, line 6 of the Remarks) alleges that neither Chang nor Kimura disclose the amended limitations of claim 1, which recite a plurality of distributed poles having different circumferential spans and that “this enables shaping of a pole arc of the poles”.  The first of these new limitations were incorporated from the cancelled claims, and have previously been shown to be disclosed by either Kimura or Chang.  No explanation or evidence is provided in support of the allegation that these limitations are not disclosed as cited in the previous grounds of rejection.  Thus, the Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

The Applicant’s second argument (page 6, lines 7-21 of the Remarks) alleges that the remaining claims are allowable by virtue of their dependencies.  This is unpersuasive for the same reasons given above.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2015/0061448 A1), hereinafter referred to as “Kimura”, in view of Chang (US 2013/0169105 A1), hereinafter referred to as “Chang”.
Regarding claim 1, Kimura discloses a core [100] for an electric machine [10] (fig. 1-6; ¶ 0056, 0069), comprising: 
a core body [102] arranged along a rotation axis [C], the core body [102] having a plurality of teeth [T1-T6] including at least a first tooth [T1] and a second tooth [T2] circumferentially spaced from one another about the rotation axis [C] (fig. 4-8; ¶ 0069-0070), each tooth [T1-T6] extending radially from a radial inner end at the core body [102] to a radial outer end (fig. 4-6); and 
a winding [48] fixed to the core body [102] and having a plurality of coils [C11-C16/C21-C26/etc.] connected electrically in series with one another (fig. 12A, 12B, 14A, 

    PNG
    media_image1.png
    537
    876
    media_image1.png
    Greyscale

a current source [26] in electrical communication with the winding [48] (fig. 2-3; ¶ 0058), wherein the winding [48] defines a plurality of distributed poles arranged circumferentially about the rotation axis [C] (fig. 6; ¶ 0075-0081).
Kimura discloses that the first tooth [T1] has a first circumferential span and wherein the second tooth [T2] has a second circumferential span (fig. 4), but Kimura does not disclose that the second circumferential span is greater than the first circumferential span.


    PNG
    media_image2.png
    470
    479
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the teeth of Kimura having different circumferential spans as taught by Chang, in order to output relatively large torques without greatly increasing the size of the coils (¶ 0008-0012 of Chang).

Regarding claim 3, Kimura further discloses that each of the plurality of distributed poles of the core [100] is defined by two or more teeth [T1-T6] of the core [100] (fig. 6; ¶ 0075-0081; each distributed pole is formed of one coil wound around two adjacent teeth).
Regarding claim 4, Kimura further discloses that each of the plurality of distributed poles is defined by two or more coils [C11-C16/C21-C26/etc.] of the winding [48] (fig. 6; ¶ 0075-0081; each distributed pole is formed of one coil that is wound around two adjacent teeth).
Regarding claim 8, Kimura further discloses that the first coil [C11] comprises a plurality of first coil turns, wherein the second coil [C12] comprises a plurality of second coil turns, wherein the plurality of second coil turns is equivalent to the plurality of first coil turns (fig. 4-8; ¶ 0006, 0075-0076; each coil is shown having five turns).
Regarding claim 9, Kimura further discloses that the core [100] comprises a plurality of laminations axially stacked along the rotation axis [C] (¶ 0069), and further comprising a shaft [22] arranged along the rotation axis [C], the core body [102] seated on the shaft [22] (fig. 2-3; ¶ 0058, 0063).
Regarding claim 10, Kimura further discloses that the winding [48] is one of a field winding, an excitation winding, or a control winding (fig. 2-3; ¶ 0056-0059; the motor disclosed uses the rotor winding as a field winding, but this is also identical in structure to one used as an excitation winding).
Regarding claim 12, Kimura further discloses that the core [100] has no permanent magnets fixed to the core body [102] (fig. 1-16; none are disclosed).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Chang as applied to claim 1 above, and further in view of Gieras et al. (US 2018/0262091 A1), hereinafter referred to as “Gieras”.
Regarding claim 5, Kimura discloses the core as recited in claim 1, as stated above.  Kimura does not disclose that the winding [48] and the core body [102] cooperatively define twelve distributed poles, wherein the core body [102] has twenty- four teeth [T1-T6], and wherein the winding [48] has twenty-four coils [C11-C16/C21-C26/etc.] (fig. 6-16; the various embodiments disclose either four or six poles/coils).
Gieras discloses a core [30] comprising a winding [34] and core body [31] (fig. 2; ¶ 0042-0044), wherein the winding [34] and the core body [31] cooperatively define twelve distributed poles, wherein the core body [31] has twenty-four teeth, and wherein the winding [34] has twenty-four coils (fig. 2; ¶ 0044-0045; twenty-four teeth and coils are shown, and “any even number of poles can be used” with the upper limit being simply that which can fit in the available space).

    PNG
    media_image3.png
    517
    658
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the core of Kimura having twenty-four teeth, coils, and distributed poles as taught by Gieras, as increasing the number of poles is well-known to reduce copper losses and increase torque capacity in motors.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use additional teeth, coils, and distributed poles, for the purpose of reducing copper losses and increasing torque capacity, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Chang as applied to claim 1 above, and further in view of Fujikawa et al. (JP 04-285454 A), hereinafter referred to as “Fujikawa”.
Regarding claim 11, Kimura discloses the core as recited in claim 1, as stated above.  Kimura does not disclose a damper winding seated in the core body [102].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the core of Kimura having a damper winding as taught by Fujikawa, in order to strengthen the main magnetic field of the core thereby increasing the electromotive force (¶ 0020 of Fujikawa). 

    PNG
    media_image4.png
    387
    377
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/Michael Andrews/
Primary Examiner, Art Unit 2834